Citation Nr: 1145172	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-06 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cardiac disability.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for a psychiatric disability, other than major depressive disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a right great toe disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected degenerative joint disease of the left hip.

9.  Entitlement to service connection for a gastrointestinal disability, to include peptic ulcer disease, to include as secondary to service-connected degenerative joint disease of the left hip and mechanical lower back pain.

10.  Entitlement to service connection for hypertension, to include as secondary to service-connected degenerative joint disease of the left hip.

11.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected major depressive disorder and degenerative joint disease of the left hip.

12.  Entitlement to an increased rating for mechanical lower back pain, currently rated 20 percent disabling.

13.  Entitlement to an increased rating for degenerative joint disease of the left hip, currently rated 40 percent disabling.

14.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to December 11, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1978 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) from October 2004, April 2007, and November 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in New Orleans, Louisiana and Cleveland, Ohio.  In the October 2004 decision, the RO denied entitlement to an increased rating in excess of 30 percent for degenerative joint disease of the left hip.

In the April 2007 decision, the RO: denied entitlement to service connection for cardiomegaly, anemia, Hepatitis C, PTSD, hemorrhoids, a peptic ulcer, hypertension, and erectile dysfunction; and denied entitlement to service connection for chondromalacia of the left patella and frostbite of the right great toe as new and material evidence had not been received.

In the November 2008 decision, the RO denied entitlement to service connection for degenerative joint disease of the right hip as new and material evidence had not been received and denied entitlement to an increased rating in excess of 20 percent for mechanical lower back pain.

Jurisdiction over the Veteran's claims has remained with the RO in New Orleans, Louisiana.

In January 2008, the RO granted an increased 40 percent rating for degenerative joint disease of the left hip, effective June 17, 2004.

In April 2010, the RO granted service connection for major depressive disorder, effective December 11, 2009.

In October 2010, the RO granted entitlement to a TDIU, effective December 11, 2009.  However, as explained below, the issue of entitlement to a TDIU prior to this date remains before the Board as part of the claim for an increased rating for degenerative joint disease of the left hip.
The Veteran testified before the undersigned at a June 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The Veteran's claim for service connection for a right hip disability was originally denied in an unappealed rating decision in November 1997.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2011).  

As relevant service treatment and personnel records have been added to the record since the November 1997 decision, the Board will adjudicate the claim for service connection for a right hip disability on a de novo basis without the need for new and material evidence.  

The issues of entitlement to service connection for right hip and gastrointestinal system disabilities, hypertension, and erectile dysfunction, entitlement to an increased rating for degenerative joint disease of the left hip, and entitlement to a TDIU prior to December 11, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal, as to the issues of entitlement to service connection for a cardiac disability, anemia, Hepatitis C, a psychiatric disability other than major depressive disorder, hemorrhoids, a right great toe disability, and a left knee disability, and entitlement to an increased rating for mechanical lower back pain, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as to the issues of entitlement to service connection for a cardiac disability, anemia, Hepatitis C, a psychiatric disability other than major depressive disorder, hemorrhoids, a right great toe disability, and a left knee disability, and entitlement to an increased rating for mechanical lower back pain, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, the Veteran stated on the record during the June 2011 hearing that he wished to withdraw the appeal with regard to the issues of entitlement to service connection for a cardiac disability, anemia, Hepatitis C, a psychiatric disability other than major depressive disorder, hemorrhoids, a right great toe disability, and a left knee disability, and entitlement to an increased rating for mechanical lower back pain.  

Because the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal, as to the issues of entitlement to service connection for a cardiac disability, anemia, Hepatitis C, a psychiatric disability other than major depressive disorder, hemorrhoids, a right great toe disability, and a left knee disability, and entitlement to an increased rating for mechanical lower back pain, is dismissed.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

VA treatment records reflect that the Veteran has been diagnosed as having various gastrointestinal system disabilities.  For example, a March 2008 VA primary care treatment note indicated diagnoses of gastroesophageal reflux disease (GERD) and peptic ulcer disease.  Thus, there is competent evidence of current gastrointestinal system disabilities.

Furthermore, there is medical evidence that the current digestive disabilities may be related to medications taken for the Veteran's service-connected left hip and lower back disabilities.  For example, a July 2006 VA psychiatric treatment note reveals that the Veteran was diagnosed as having a history of peptic ulcer disease caused by the chronic use of non-steroidal anti-inflammatory drugs "NSAID".  As such medications are used for pain and inflammation, the evidence reflects that the Veteran's current gastrointestinal system disability may be related to his service-connected left hip and lower back disabilities.

VA's duty to obtain an examination as to the etiology of the current gastrointestinal system disability is, therefore, triggered.  Such an examination is needed to obtain a medical opinion as to the relationship between this current disability and service and the service-connected left hip and lower back disabilities.

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A June 2008 VA physician evaluation note indicates that the Veteran has been diagnosed as having right hip osteoarthritis.  He was afforded VA examinations in November 1996, April 1997, and April 1999 for a right hip disability and was diagnosed as having degenerative joint disease of the right hip.  However, no opinions were given as to the etiology of the right hip disability.

An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With regard to the claim for an increased rating for degenerative joint disease of the left hip, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination. Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected left hip disability may have worsened since his last VA examination in June 2008.  For example, during the June 2011 hearing the Veteran reported that he had begun to have more problems with his hip and that it was more difficult to walk.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected left hip disability is triggered.

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing and following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2011).  An evaluation must be made as to whether there are circumstances in the veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a)

In October 2010, the RO granted a TDIU, effective December 11, 2009.  Therefore, the issue of entitlement to a TDIU is not before the Board as for the period since that date.  However, the Veteran's claim for an increased rating for degenerative joint disease of the left hip was received on June 17, 2004, there is evidence that he experienced unemployment between that date and December 11, 2009, and he reported that he was unable to work due to his service-connected left hip and lower back disabilities.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice for the period prior to December 11, 2009.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not include an opinion as to whether the Veteran's service-connected disabilities, alone, were sufficient to prevent him from securing and following employment for which his education and occupational experience would have otherwise qualified him prior to December 11, 2009.

The schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) were not met prior to December 11, 2009.  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the issue of entitlement to a TDIU prior to December 11, 2009 is inextricably intertwined with the service connection and increased rating issues currently on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

The Veteran's original claims file may have been lost and the current evidence of record is contained in a reconstructed claims file.  It is unclear as to whether his service treatment records were contained in the lost claims file.  Nevertheless, the agency of original jurisdiction (AOJ) has indicated that the Veteran's service treatment records are unavailable and there is no indication in the claims file as to their location.  However, there is no evidence that any efforts were taken as part of the claims currently on appeal to contact the National Personnel Records Center (NPRC) and attempt to obtain any available service treatment records.  Also, it appears that the Veteran has submitted some service treatment records and that additional records may be available.

Furthermore, when a veteran's service treatment records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  The AOJ did not attempt to seek records from alternative sources and a formal determination as to the unavailability of the records pursuant to 38 C.F.R.
§ 3.159(c) has not been made.  The Veteran's service connection claims may not be decided until a formal determination as to the unavailability of these records has been made.  See Moore v. Shinseki, 555 F.3d 1369 (2009).

During the June 2011 hearing, the Veteran reported that he had received treatment for a gastrointestinal disability and his service-connected left hip disability in the months immediately preceding the hearing.  The most recent treatment records in the claims file are from the Southeast Louisiana Veterans Health Care System (dated in April 2010), the VA Medical Center in Alexandria, Louisiana (VAMC Alexandria) (dated in August 2007), and the VA Medical Center in Houston, Texas (VAMC Houston) (dated in April 2010).  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records. 38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, pertinent evidence pertaining to the issues of entitlement to service connection for a gastrointestinal system disability and hypertension, including Social Security Administration disability records, was received following an October 2009 statement of the case, but before the appeal was certified to the Board.  The Board is required to remand these issues for issuance of the necessary supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.37 (2011) (requiring issuance of an SSOC when pertinent evidence is received prior to transfer of an appeal to the Board).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report the dates and locations of all in-service treatment (including periods of hospitalization) for the conditions at issue in this appeal.

2.  The AOJ should undertake all necessary steps to obtain the Veteran's complete service treatment records. All attempts to obtain these records must be documented in the claims file. 

If the Veteran's service treatment records cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-MR.  Specifically request records of any treatment reported by the Veteran.  All efforts to obtain alternate records must be documented in the claims file.

The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claims, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

3.  If the Veteran's service treatment records are missing or are otherwise unavailable, this fact should also be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.

4.  Obtain and associate with the claims file all records of the Veteran's treatment for bilateral hip disabilities, a gastrointestinal system disability, hypertension, and erectile dysfunction from the Southeast Louisiana Veterans Health Care System and VAMC Houston from April 2010 to the present, VAMC Alexandria from August 2007 to the present, and from any other sufficiently identified VA facility.

The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claims, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.
  
5.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment records and post-service treatment records, schedule the Veteran for a VA examination to determine the etiology of the current gastrointestinal system disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current gastrointestinal system disability (any such disability diagnosed since February 2006) had its onset in service or is the result of a disease or injury in service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current gastrointestinal system disability (any such disability diagnosed since February 2006) was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected degenerative joint disease of the left hip and/or mechanical lower back pain, or medications taken for those disabilities.  The amount of any aggravation should be quantified, if possible.

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  
The absence of service treatment records reflecting treatment for gastrointestinal system problems in service cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment records and post-service treatment records, schedule the Veteran for a VA examination to determine the etiology of the current right hip disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right hip disability (any such disability diagnosed since April 2008) had its onset in service or in the year immediately following service or is the result of a disease or injury in service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right hip disability (any such disability diagnosed since April 2008) was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected degenerative joint disease of the left hip.  The amount of any aggravation should be quantified, if possible.

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of service treatment records reflecting treatment for right hip problems in service cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment records and post-service treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left hip disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left hip motion should be reported in degrees.  

The examiner should report whether there is any ankylosis of the left hip.  If ankylosis is present, the examiner should report whether it is favorable or unfavorable, its severity, the angle at which the hip is held, and whether crutches are necessitated.

The examiner should also report whether there is any flail joint of the hip and the nature and severity of any impairment of the femur.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment records and post-service treatment records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him prior to December 11, 2009.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine, as to any period from June 17, 2004 to December 10, 2009, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (degenerative joint disease of the left hip; mechanical lower back pain; ligation of the left internal spermatic vein, varicocele, status post varicocelectomy; and atrophy of the left testis) would, in combination, have prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him. 

The examiner should also report whether his or her opinion would change if a right hip disability, a gastrointestinal system disability, hypertension, and/or erectile dysfunction were considered service-connected disabilities.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

9.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.
 
10.  If, after completion of instructions 1 through 9 above, the schedular requirements for a TDIU are not met for the period from June 17, 2004 to December 10, 2009, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) for the period from June 17, 2004 to December 10, 2009.

11.  If any benefit on appeal remains denied, the AOJ should issue an SSOC. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


